Murphy, P.J., and Bloom, J.,
dissent in a memorandum by Murphy, P. J., as follows: We would affirm the judgment permanently enjoining defendant from using the word “Vantage” in its corporate name. Upon settlement of the order, the parties may present to this court a new corporate name for the defendant that incorporates continued use of the word “Vantage”. While that new corporate name may seem to be sufficiently different from plaintiff’s corporate name to permit its use, the possibility will remain that at some future date confusion will still result from the common use of the word “Vantage”. It is not the function of this court to police the use of corporate names under section 301 (subd [a], par [2]) of the Business Corporation Law. Furthermore, the plaintiff should not be put to the additional expense of relitigating this matter at Special Term should it be presented with subsequent incidents of confusion. For both legal and practical reasons, we would simply affirm. Settle order.